TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00541-CR



                            Florentino Richard Gonzales, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2012-598, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant was convicted of four counts of indecency with a child by contact and

two counts of aggravated sexual assault of a child in Cause No. CR2012-598 in the 207th Judicial

District Court of Comal County. This Court reversed the convictions and remanded this cause for

a new trial. Gonzales v. State, No. 03-16-00541-CR, 2017 WL 6756812 (Tex. App.—Austin Dec.

21, 2017, pet. filed) (mem. op., not designated for publication).

               Appellant has filed an application under Article 44.04(h) of the Code of Criminal

Procedure to set a reasonable bail pending final determination of the appeal. Accordingly, bail is

hereby set in the amount of $50,000 per count of indecency with a child by contact and $100,000 per

count of aggravated sexual assault of a child, for a total of $400,000, and it is ORDERED that the
trial court order Appellant released from confinement assessed in this cause upon the posting of

bail. Any sureties must be approved by the trial court.

               It is so ordered March 6, 2018.



Before Justices Puryear, Field, and Bourland

Do Not Publish




                                                 2